DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed October 16, 2020.  Claims 1-18 are pending and an action on the merits is as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 9, 10, 12, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (US 2020/0103691 A1) in view of Seo et al. (US 2015/0070612 A1).
In regard to claim 1, Ohashi discloses a display panel, comprising (see e.g. Figure 4):
11b, a second substrate 11a, a liquid crystal (see e.g. paragraph [0032]), and a backlight module 12, wherein the first substrate 11b comprises a display area and a bonding area adjacent to the display area, and the display area of the first substrate 11b on one side close to the second substrate is provided with thin film transistors in an array (see e.g. paragraph [0035]); 
the second substrate 11a is disposed opposite to the display area of the first substrate 11b; 
the liquid crystal is encapsulated between the first substrate 11b and the second substrate 11a (see e.g. paragraph [0032]); 
an area of the second substrate 11a is smaller than that of the first substrate 11b.
Ohashi fails to disclose 
the second substrate is between the first substrate which is provided with thin film transistors in an array and the backlight module.
	However, Seo et al. discloses (see e.g. Figure 3):
the second substrate 210 is between the first substrate 110 which is provided with thin film transistors in an array and the backlight module (see e.g. paragraph [0021] and [0079]).
Given the teachings of Seo et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Ohashi with the second substrate is between the first substrate which is provided with thin film transistors in an array and the backlight module.
Doing so would allow for a minimized bezel by allowing placement of the array substrate at side closer to the viewer (see e.g. paragraph [0030] of Seo et al.).
In regard to claim 3, Ohashi discloses the limitations as applied to claim 1 above, and
 11b further abuts a circuit board 14, 18, and the circuit board 14, 18 and the first substrate 11b form a panel cavity; 
the backlight module 12 is disposed in the panel cavity (see e.g. Figure 4 and paragraphs [0045] and [0054]).
In regard to claim 4, Ohashi discloses the limitations as applied to claim 3 above, and 
wherein the circuit board 14, 18 comprises a first circuit board 14 and a second circuit board 18, an edge of the first circuit board 14 is bent to abut the edge of the first substrate 11b and form a panel cavity with the first substrate 11b, the second circuit board 18 connects the backlight module 12 with the first circuit board 14, and the first circuit board 14 and the second circuit board 18 are flexible circuit board (see e.g. Figure 4 and paragraphs [0045] and [0054]).
In regard to claim 9, Ohashi, in view of Seo et al., discloses the limitations as applied to claim 1, but fails to disclose
wherein the first substrate has a thickness of 0.6 to 0.8 mm.
However, one of ordinary skill in the art at the time of the invention would recognize utilizing wherein the first substrate has a thickness of 0.6 to 0.8 mm, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Ohashi, in view of Seo et al., with wherein the first substrate has a thickness of 0.6 to 0.8 mm.
Doing so would provide a substrate that has a minimized thickness which results in a lighter weight device.
In regard to claim 10, Ohashi, in view of Seo et al., discloses a display device, comprising the display panel according to claim 1. 
Ohashi further discloses wherein a surface of the first substrate 11b serves as a display side of the display device, and an outer side of the first substrate 11b is not provided with a transparent cover.
In regard to claim 12, Ohashi discloses the limitations as applied to claim 10 above, and
wherein an edge of the first substrate 11b further abuts a circuit board 14, 18, and the circuit board 14, 18 and the first substrate 11b form a panel cavity; 
the backlight module 12 is disposed in the panel cavity (see e.g. Figure 4 and paragraphs [0045] and [0054]).
In regard to claim 13, Ohashi discloses the limitations as applied to claim 12 above, and 
wherein the circuit board 14, 18 comprises a first circuit board 14 and a second circuit board 18, an edge of the first circuit board 14 is bent to abut the edge of the first substrate 11b and form a panel cavity with the first substrate 11b, the second circuit board 18 connects the backlight module 12 with the first circuit board 14, and the first circuit board 14 and the second circuit board 18 are flexible circuit board (see e.g. Figure 4 and paragraphs [0045] and [0054]).
In regard to claim 18, Ohashi, in view of Seo et al., discloses the limitations as applied to claim 10, but fails to disclose
wherein the first substrate has a thickness of 0.6 to 0.8 mm.
However, one of ordinary skill in the art at the time of the invention would recognize utilizing wherein the first substrate has a thickness of 0.6 to 0.8 mm, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.

Doing so would provide a substrate that has a minimized thickness which results in a lighter weight device.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (US 2020/0103691 A1) in view of Seo et al. (US 2015/0070612 A1) and further in view of Murade et al. (US 2002/0060832 A1).
In regard to claim 2, Ohashi discloses the limitations of claim 1, and 
comprises a driver 13 configured to receive an external display signal to control operations of the thin film transistors (see e.g. paragraphs [0035] and [0047]).
Ohashi, in view of Seo et al., fails to disclose
wherein the bonding area of the first substrate further discloses the driver.
	However, Murade et al. discloses (see e.g. Figure 2):
wherein the bonding area of the first substrate 10 further discloses the driver 101/102.
Given the teachings of Murade et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Ohashi, in view of Seo et al., with wherein the bonding area of the first substrate further discloses the driver.
Doing so would provide a chip on glass design for the drivers which an art recognized equivalent structure for the purpose of providing driver IC/circuits.
In regard to claim 11, Ohashi, in view of Seo et al., discloses the limitations as applied to claim 10 above, but fails to disclose
wherein the bonding area of the first substrate further comprises a driver configured to receive an external display signal to control operations of the thin film transistors.
However, Murade et al. discloses (see e.g. Figure 2):
wherein the bonding area of the first substrate 10 further comprises a driver 101/102 configured to receive an external display signal to control operations of the thin film transistors.
Given the teachings of Murade et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Ohashi, in view of Seo et al., with wherein the bonding area of the first substrate further comprises a driver configured to receive an external display signal to control operations of the thin film transistors.
Doing so would provide a chip on glass design for the drivers which an art recognized equivalent structure for the purpose of providing driver IC/circuits.

Allowable Subject Matter
Claims 5-8 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
In regard to dependent claims 5-8, the closest prior art references fail to disclose “wherein the backlight module comprises a backlight, a plastic frame, and a light guide plate, the light guide plate is disposed corresponding to the display area of the first substrate, the plastic frame is in the panel cavity, the backlight is disposed in a region of the plastic frame, 2where the projection of a driver on a surface of the plastic frame parallel to a surface of the first substrate located, a light illumination direction of the backlight is perpendicular to the surface of the first substrate, the plastic frame has a reflective structure on one side corresponding to a light exit of the backlight, and a light emitted by the backlight is reflected by the reflective structure into the light guide plate; wherein the driver is in the bonding area.”
In regard to dependent claims 14-17, the closest prior art references fail to disclose “wherein the backlight module comprises a backlight, a plastic frame, and a light guide plate, the light guide plate is disposed corresponding to the display area of the first substrate, the plastic frame is in the panel cavity, the backlight is disposed in a region of the plastic frame, where the projection of a driver on a surface of the plastic frame parallel to a surface of the first substrate located, a light illumination direction of the backlight is perpendicular to the surface of the first substrate, the plastic frame has a reflective structure on one side corresponding to a light exit of the backlight, and a light emitted by the backlight is reflected by the reflective structure into the light guide plate.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 9-13, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA M MERLIN/Primary Examiner, Art Unit 2871